Citation Nr: 1136236	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for neck and cervical spine disorders. 

3.  Entitlement to a rating in excess of 30 percent for right knee instability. 

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1976, February 1978 to February 1981, and April 1981 to March 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2003 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for a right knee disability, and from an August 2006 rating decision that denied service connection for a disorder of the neck and spine and for an acquired psychiatric disorder including depression and PTSD.   

In March 2009, the Board denied service connection for PTSD and a cervical spine disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In December 2009, the Court vacated the Board's decision and remanded the claims for service connection for an acquired psychiatric and cervical spine disorders for compliance with the instructions in a Joint Motion for Remand.   In May 2010, the Board remanded the claims for an acquired psychiatric disorder including depression and PTSD and for a cervical spine disorder for further development. 

In July 2011, the RO granted a temporary total rating for convalescence effective from September 23, 2010 to November 1, 2010 following surgery on the right knee.  Ratings of 30 percent for right knee instability and 10 percent for degenerative joint disease were assigned effective November 1, 2010.  

The issues involving higher ratings for a disability of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder (variously diagnosed as: schizophrenia, paranoia, or other psychoses; mood disorder including major depression; sleep disorder; adjustment disorder; impulse control disorder; alcohol abuse; and various forms of personality disorder) first manifested many years after service and is not related to any aspect of active service.

2.  The Veteran's cervical degenerative disc disease first manifested many years after service; it is not related to any aspect of active service nor is it proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).  

2.  The criteria for service connection for a neck and cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims for service connection, the RO provided notices in July 2004, October 2004, and March 2006 that all preceded the initial decision in August 2006 and collectively met the requirements.   The RO also advised the Veteran that if he intended his May 2004 claim to also include a petition to reopen a final disallowed claim for service connection for a lumbar spine disorder, he must provide clarification.  The RO provided the reasons for the previous denial and the requirement for new and material evidence to reopen the claim.  The Veteran did not respond.  The RO's August 2006 decision on the claim for a neck and spinal disorder was properly limited to the cervical spine.   The Veteran did not raise any issue of a disability of the lumbar spine in subsequent notices of disagreement and substantive appeals.    

For the claims for increased ratings, the notice must explain the type of evidence needed to substantiate the claim, that evidence is required to demonstrate a worsening or increase in severity of the disability, that evidence must show the effect that worsening has on employment, and contain a general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).
 
The RO provided notice in April 2003 that informed the Veteran of the requirement to submit evidence of an increase in severity and the types of evidence that would be considered.  The Veteran was not informed of the requirement to submit evidence of the impact of the increased severity on his employment, and there was no general notice of how ratings and effective dates would be assigned.  The Veteran expressed timely disagreement with the initial decision in May 2003, but the RO did not issue a timely statement of the case.  In June 2009, the Veteran renewed his claim for increased ratings for the right knee.  The RO provided notices in July 2009 and September 2009 that met the requirements prior to readjudication of the claims in December 2009.  Therefore, the Board concludes that the notice requirements for all claims have been satisfied.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations, records of counseling for vocational education and rehabilitation, and records of examination and adjudication for benefits by the Social Security Administration (SSA).  In the course of adjudication of a claim for service connection and increased ratings for a right wrist and forearm disability, the Veteran noted that the service treatment records obtained by the RO were missing records of his hospitalization for treatment following a bicycle accident in 1983.  The RO initiated several requests for additional service treatment records, but none were located.  The Board reviewed the service treatment records that were obtained which include end of service medical and physical evaluation board reports that summarized the treatment following the accident and a discharge physical examination that showed the manifestation of a disorder of the knees.  The Veteran has not contended that he received treatment in service for a psychiatric disorder or for an injury or disease of the neck and spine.  Therefore, the Board concludes that a reasonable effort has been made to obtain all service treatment records and that there is sufficient evidence of the disabilities that manifested in service to fairly adjudicate the claims on appeal.  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served for a brief period in the U.S. Marine Corps and then as a communications technician and cook in the U.S. Army.  He contends that he experiences psychiatric and cervical spine disorders related to service.  

 Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

In a December 2009 Joint Motion for Remand, the Court ordered compliance with instructions to obtain and consider the records of examination and adjudication of disability benefits by the Social Security Administration.  In May 2010, the Board remanded the claim for the RO to obtain those records.   The RO obtained and associated the records with the claims file and readjudicated the service connection claims in a supplemental statement of the case with an opportunity for the Veteran to respond.  The Board concludes that there has been compliance with the Court's and the Board's remand instructions.  

Acquired Psychiatric Disorder to Include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  The Veteran does not claim nor does the record show that he participated in any combat action or was in fear of hostile military or terrorist activity.  Therefore, additional criteria and regulations regarding events associated with these circumstances are not applicable.  

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service treatment and personnel records showed that the Veteran performed duties in field communications, was promoted to sergeant, and assigned duties as a team leader.  In a performance evaluation for a period ending in February 2002, his superior non-commissioned officers described him as an outstanding soldier and assigned high grades.  

In February 1983, the Veteran fractured his right radius in a bicycle accident.  He underwent an open reduction internal fixation procedure, two years of permanent restricted duty, and a second surgical procedure to remove hardware.   In a performance report in February 1984, his superior non-commissioned officers continued to generally assign high grades but commented that despite his physical limitations, he was not seeking self improvement or pursuing advancement in his technical specialty.  There were no comments related to unusual behavior, professional counseling, or imposition of discipline.   In January and February 1985, medical and physical evaluation boards concluded that the Veteran's right wrist injury precluded continued performance and deployment as a soldier.  The Veteran received an honorable discharge and medical disability for the residuals of a facture of the right forearm and loss of pronation of the right wrist.  The records including a January 1985 discharge physical examination are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.   In May 1985, the RO granted service connection for the right forearm disability and eligibility for vocational rehabilitation benefits.   

In April 1985, the Veteran submitted a claim for service connection for "nerves" with a reported onset in 1982.  In August 1985, a VA psychiatrist interviewed the Veteran and noted his report of one consultation with a psychiatrist during service following an altercation with police who allegedly stopped him for no reason.  The Veteran reported that he was given no specific diagnosis or treatment other than advice on how to relax.  The psychiatrist noted no evidence of a mood disturbance or specific findings on his examination.  The same month, the RO denied service connection for a nervous condition because there was no medical evidence of a current disorder.  

Records of VA counseling and vocational rehabilitation training from 1985 to 1991 are silent for any mental health symptoms.  The Veteran took college and technical school courses in business and electronics but did not complete any program.  Counselors noted that the Veteran was not applying himself and did not make satisfactory academic progress.  

Records obtained from the SSA showed that the Veteran referred himself for private psychiatric care in July 1996.  A private psychiatrist noted the Veteran's report of no previous psychiatric care.  The Veteran reported that he was in an automobile accident at age 11 in which his parents and his twin brother were killed.  He was subsequently raised by grandparents.  The Veteran also reported that he worked the overnight shift at a post office and had difficulty sleeping.  The symptoms started two and one half years earlier when he first started postal work.  The psychiatrist made no diagnosis.  In August 1996, the psychiatrist noted the Veteran's report of having seen a clinician at a military clinic regarding a sleep disorder.  The Veteran did not report the date of this care, and as he received a disability discharge, it is possible that he obtained this care either during or after service.  The Veteran denied any symptoms of depression.  The psychiatrist diagnosed possible circadian rhythm sleep disorder and recommended transfer to the day shift. 

In March 1998, the Veteran returned to the private psychiatrist and reported increased alcohol use and frustration over working with a new supervisor at the post office.  In October 1998, the psychiatrist noted the Veteran's reports of increased stress and mistreatment by supervisors at the post office involving leave to care for his terminally ill grandmother.  The psychiatrist diagnosed depressive disorder and prescribed medication.  The Veteran received VA psychiatric counseling in November and December 1998.  A VA psychologist also noted the Veteran's difficulties with supervisors including thoughts of violence.  

In January 1999, the Veteran was admitted to a VA hospital with symptoms of depression and suicidal and homicidal ideations.  The attending physician noted the Veteran's report that his symptoms started in September 1998 with a dispute over authorized leave from the post office to care for a relative.  The Veteran reported his automobile accident and loss of parents and siblings as a child and his service and right arm injury in 1983.  His symptoms improved with treatment and medication.  The attending physician diagnosed adjustment disorder with depressed mood, episodic alcohol abuse, and possible PTSD.  The physician cited psychosocial pressures and loss of job as contributing factors without identifying any particular traumatic event as the cause of the disorders.  The Veteran continued VA outpatient mental health treatment for several months.  In May 1999, a VA psychologist noted that the Veteran did not report a likely traumatic event other than the automobile accident and did not have PTSD.  The psychologist noted that the Veteran possible had an organic personality disorder since his impulsivity and interpersonal problems were noted after the bicycle accident.  The psychologist noted that the accident also included a head injury which was not noted in any service treatment record.  In August 1999, the VA psychiatrist who had provided outpatient treatment since November 1998 diagnosed impulse control disorder associated with social isolation, death of his grandmother, and occupational stress including the dispute over authorized leave.  

In a May 1999 clinical report and separate letter to an attorney, a private psychologist noted the results of psychological testing and examination.  The psychologist noted that the Veteran exaggerated the number and severity of his symptoms.  The Veteran discussed his experiences in the automobile accident and at the post office but made no mention of any aspect of service.  The psychologist diagnosed affective disorder, schizoid personality disorder, a significant mood disorder, and possible PTSD related to the automobile accident.  

From January to March 2000, the Veteran was examined by several private physicians and provided counseling by a private social worker.  These records were obtained from SSA.  One examiner diagnosed major depressive disorder related to joblessness.  The social worker noted some symptoms of PTSD related to the loss of parents and siblings in the automobile accident and anger and frustration related to his experiences at the post office.  The social worker continued to provide therapy through August 2000 with similar observations.  The loss of job was associated with stress and personnel practices and not because of a physical inability to perform the duties.  Another examiner noted hostility, explosive outbursts, and lack of response to interview questions.  This examiner diagnosed psychotic and personality disorders with antisocial features.   

In March 2000, SSA granted disability benefits effective in October 1998 for schizophrenic, paranoid, mood, and other psychotic disorders.  

In a March 2001 statement, a post-service acquaintance of the Veteran noted that the Veteran abused alcohol whenever talking or thinking about the loss of his family members in the automobile accident and his experiences with unmotivated soldiers and uncaring commanders in service.  He noted that the Veteran was "highly stressed."  

In August 2001, a VA nurse practitioner noted the Veteran's report that he injured his head and was unconscious for ten minutes after the bicycle accident but was not treated for a head injury.  The Veteran reported being an exemplary soldier until the accident and then being explosive and unable to hold a job since that time.  He reported nightmares related to the bicycle and to the pre-service automobile accident.  

VA outpatient treatment records showed that the Veteran continued to receive mental health care.  The Veteran's symptoms included episodic auditory and visual hallucinations, extreme social isolation, suicidal and homicidal ideations, and depression.  Clinicians who mentioned PTSD associated the symptoms with the automobile accident.  One clinician noted the Veteran's report of a motorcycle accident in 1981 when he reportedly hit a tree without wearing a helmet.  It was not clear whether this was separate from the 1983 bicycle accident. 

In April 2006 a VA psychologist noted a review of the claims file and accurately summarized the history as discuss above with clarification that there was a single bicycle accident in service when the Veteran was wearing a helmet and proceeding down a hill when he hit a tree, damaged the helmet, and was unconscious for 20 minutes.  The Veteran reported that he did not have clear recall of the event.  The Veteran reported that he had not worked since leaving the post office in the late 1990s because he made homicidal threats to his supervisor.  After testing and examination, the psychologist concluded that despite the occurrence of the automobile and bicycle accidents, the Veteran did not have PTSD because he was not re-experiencing symptoms related to the events.  The psychologist diagnosed depressive disorder related to chronic musculoskeletal pain, financial problems and unemployment and a possible psychosis related to depression but not true schizophrenia.  

The Veteran continued to receive VA outpatient mental health treatment through June 2011 with periodic clinic visits for renewal of medications.  The Veteran's symptoms of paranoid ideations, social isolation, hallucinations, poor hygiene, and aggressive behavior waxed and waned during this period of time.  There were no additional observations or conclusions by clinicians on a particularly dominant diagnosis or on the etiology of the Veteran's mental health disease.  

As a preliminary matter, the Board must determine whether the Veteran's claim for service connection for an acquired psychiatric disorder, received in May 2004, is a new claim or a petition to reopen the claim for service connection for "nerves" which was previously denied in a final decision by the RO in 1985. 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's claim in 1985 was based on the Veteran's reported distress and frustration over a police action in 1982.   A VA examiner noted no current symptoms and made no diagnosis.   Since 1996, the Veteran reported to clinicians a constellation of specific psychiatric symptoms and received multiple diagnoses, discussed in more detail below.  The Veteran also denied every having received prior psychiatric care.  Moreover, the current diagnoses and claim are based on a different factual basis than the police action in 1982 that was the basis for the initial claim.  Therefore, the Board concludes that the current claim is for new diagnosed disorders based on different events in service and is therefore a new and not a reopened claim.   

The Board concludes that service connection for an acquired psychiatric disorder is not warranted on either a direct basis or secondary to a service-connected right forearm or right knee disorders.  

There is credible medical evidence that the Veteran currently has an acquired psychiatric disorder, variously diagnosed as schizophrenia, paranoid, or other psychoses; mood disorder including major depression; sleep disorder; adjustment disorder; impulse control disorder; alcohol abuse; and various forms of personality disorder.  Although several clinicians noted possible PTSD, these clinicians associated the disorder with the traumatic accident and loss of family members prior to service.  The VA examiner in 2006 reviewed the entire file including the reports of psychiatric examination and care to that date and concluded that the Veteran did not have PTSD arising from either the automobile or bicycle accidents.   Further, personality disorders as such are not considered to be diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303 (c).  

The Board concludes that the Veteran's disorders other than PTSD and personality disorders did not manifest until many years after service.  The Veteran is competent to report that his symptoms of irritability, frustration, and lack of anger control first manifested after the bicycle accident in 1983.  However, the Board concludes that his report is not credible.  Service personnel and treatment records are silent for any symptoms or significant changes in behavior representative of a psychiatric disorder.   A performance evaluation prior to the bicycle accident was uniformly outstanding.  After the accident, the Veteran continued to receive high grades with a comment that he was not putting forth a satisfactory effort to improve his professional knowledge.  There is no indication that he was having difficulty with his ability to interact with military superiors or peers or perform his basic duties or any other symptoms other than lack of effort and motivation.  There is no record of any psychiatric counseling or care, and the Veteran later denied that he had received any such care in service.  Although the Veteran may have been disappointed that his right arm injury was impeding further military service and promotion, there is no evidence that he experienced any of the symptoms that manifested in the late 1990s.  The Veteran participated in a vocational education program which he did not complete because of inadequate effort and not because of psychiatric symptoms.   He worked successfully for six years at a post office prior to the onset of symptoms.  

The Board concludes that the Veteran's psychoses and mood disorders are not related to any aspect of service or secondary to the service-connected right arm injury.  In 1996, the Veteran was diagnosed only with sleep disturbance and advised to transfer to day shift.  The Veteran's symptoms of increased stress and alcohol use manifested in 1998 and were attributed to his experiences at the post office.   When hospitalized in 1999, physicians diagnosed depression and adjustment disorder attributed to the post office work and the childhood automobile accident.  None of the clinicians who examined the Veteran for the SSA mentioned any aspect of service.  VA examiners in 2001 and 2006 considered the bicycle accident but did not clearly attribute any disorder to this event.  Rather, both examiners placed greater emphasis on the childhood accident and difficulties at work at the post office as causes for the Veteran's varied disorders.  Although the Veteran reported to VA clinicians starting in 2001 that he sustained a head injury in service, the Board concludes that head trauma, if any, did not result in any chronic disorder because there was no mention of residuals of a head injury in the medical and physical evaluation board reports or in the discharge physical examination.  Moreover, none of the post-service examiners associated any mental health symptoms with head trauma.  

Finally, the Board concludes that the psychiatric disorders are not secondary to service-connected residuals of the right arm fracture or right knee disorders.  The Veteran's symptoms manifested many years after the right arm fracture and after many years of satisfactory work at the post office.  There is no lay or medical evidence that a loss of function of the right arm or knee pain or instability were the proximate causes or a source of aggravation of the Veteran's difficulties with his supervisors or disputes over authorized leave or inhibited employment elsewhere.  Although the VA psychologist in 2006 noted that the Veteran was depressed in part because of musculoskeletal pain, all other examiners noted those financial difficulties, unemployment, the traumatic loss of his family members as a child, and the significant symptoms of psychoses were described throughout the record since 1998 are the proximate causes of his depression.    

The weight of the credible and probative evidence demonstrates that the Veteran's current psychoses and mood disorders first manifested many years after service and are not related to any aspect of service or secondary to service-connected disabilities.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck and Cervical Spine Disorder

Service personnel records showed that the Veteran was a qualified paratrooper and served in airborne units.  Service treatment records are silent for any neck or cervical spine symptoms, diagnoses, or treatment.  Accounts of the injuries sustained in the 1983 bicycle accident contained detailed reports of treatment of the right arm but no mention of head trauma.  No history or residuals of a head injury were noted on a January 1985 discharge physical examination.  A VA examination report in August 1985, VA vocational rehabilitation counseling records from 1985 to 1991, and records of examination and adjudication by the SSA are also silent for any symptoms of the neck and cervical spine.  

In August 1985, a VA examiner noted the Veteran's report of a parachute jump in 1981 when he landed on his back.  The Veteran reported mild pain in the low back since that time and that he had been placed on light duty and received chiropractic treatment for two weeks.  The Veteran also reported the circumstances and injuries to his right arm in a bicycle accident in 1983.  The Veteran did not report neck or cervical symptoms associated with either event.    

VA outpatient records from 1999 to 2003 including periodic orthopedic consultations are silent for any neck or cervical spine symptoms.  In May 2004, a primary care physician noted the Veteran's report of neck pain.  An X-ray study showed osteoarthritic disease in the mid and lower cervical spine with osteophyte formation and bridging.  A magnetic resonance image in August 2004 showed disc bulging and foraminal space narrowing at several levels with no spinal cord impingement.  The physician continued anti-inflammatory medication that was already prescribed for knee pain.  Additional records of primary care treatment through December 2009 contain no neck or cervical spine complaints by the Veteran or follow-up examination or treatment by clinicians.  

In a July 2005 statement, the Veteran noted that he was in a bicycle accident in 1982 "where most of my body was injured, most seriously, my arm."  The Veteran did not provide details of the other injuries.  

The Board concludes that service connection for a neck and cervical spine disorder is not warranted because the symptoms and disease first manifested many years after service and are not related to any aspect of service. 

VA must provide medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

Here, there is credible medical evidence of cervical spine disease.  Other than the implication that a claim for service connection suggests a relationship of his neck pain and cervical spine disease to service and his reports to mental health examiners of a head injury in 1983, there is no specific lay or medical evidence that suggests 
continuity of symptoms or a relationship to any aspect of service other than the bicycle accident.  The Board concludes that the Veteran's reports of a head injury at that time are not credible as his account is inconsistent with the service treatment records.  Even if the Veteran did sustain some trauma to his head, there was no evidence of clinical investigation or any chronic residuals.  After service, the Veteran was examined by primary care, orthopedic and mental health clinicians on many occasions but did not mention neck pain until 2004, over twenty years after the contended head trauma.  Absent any credible evidence of a continuity of symptoms or any injury or disease in service, the Board concludes that even the low threshold to obtain a medical opinion has not been met.  

The weight of the credible and probative evidence demonstrates that the Veteran's current cervical degenerative disc disease first manifested many years after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder is denied. 

Service connection for neck and cervical spine disorders is denied. 


REMAND

Service treatment records are silent for any specific incidents of knee trauma.  Service personnel records showed that the Veteran was a paratrooper in an airborne unit.  Although the Veteran was not in combat and did not have overseas duty, the Board concludes that the Veteran likely made multiple parachute jumps in training and unit exercises.  Restriction of duties for the last two years of the Veteran's service was related to his right arm fracture.  Medical and physical evaluation board reports showed that the Veteran was diagnosed in service with bilateral chondromalacia of the knees based on X-ray evidence of arthritis.   

In August 1985, a VA physician noted the Veteran's report of a parachute landing in 1980 on rocks and sand.  He reported that a medical examiner told him only to be more careful about landing on his knees.  The Veteran continued service as a paratrooper.   During the examination, he reported that since the jump in 1980, his legs "go to sleep" overnight and he had difficulty supporting his weight upon rising in the morning.  On examination, there was a full range of motion without pain and no instability but some grinding on movement.  X-rays of the knees were normal.  The same month, the RO granted service connection for chondromalacia of the knees.  

Records of the award of disability benefits by the SSA, effective in October 1998, are silent for any reported symptoms or examinations of the knees. The RO received the Veteran's claim for an increased rating in March 2003.  

In August 2002, a VA orthopedic physician noted the Veteran's report of swelling and right knee pain for many years with no history of knee trauma or surgery.  On examination, the physician noted a full range of motion with no instability, meniscal signs, or effusion.  There was tenderness at the medial femoral condyle (mfc).  X-rays showed characteristic osteochondritis dessecans lesion at the right mfc.  The physician referred the Veteran for an orthopedic consultation at a VA medical center.  In October and December 2002, examiners noted a two to three month progression of increased right knee pain and instability and locking.  Range of motion was minus five to 120 degrees with pain on motion.  There was no instability on examination but imaging studies showed joint effusion and meniscal defects.  

 In May 2003, a VA physician noted the Veteran's report that his right knee pain had become progressively more severe and was interfering with sleep.  He experienced giving-way unless he wore a knee brace.  The Veteran denied any episodes of locking and reported receiving steroid injections and using medication for pain.  On examination, the physician noted hypertrophy and crepitus.  The Veteran walked with a limp favoring the right knee and was unable to squat or hop on the right leg.  Range of motion was zero to 130 degrees with pain but no reported episodes of flare up pain.  There was no noted decrease in function caused by pain, fatigue, weakness, or incoordination.   The physician did not obtain new imaging studies and diagnosed degenerative joint disease with chondromalacia of the right knee.  

The same month, the RO continued a 10 percent rating under Diagnostic Code 5003 and 5262 for arthritis and impairment of the tibia and fibula with a slight knee disability and granted service connection and an additional 30 percent rating for severe instability under Diagnostic Code 5257, both effective in March 2003, the date of receipt of the Veteran's claim for an increased rating.  The RO did not explain why VA outpatient treatment records since March 2002 did not show a factual increase in disability for up to one year prior to the date of claim.  See  38 C.F.R. § 3.400 (o) (2) (2010). 

In January 2004, the Veteran was scheduled for arthroscopic surgery of the right knee.  The procedure was cancelled.  VA outpatient records for the remainder of 2004 through August 2009 do not show that the procedure was rescheduled or that any additional treatment was provided.  Clinicians continued to note an on-going diagnosis of degenerative joint disease and ostoechondritis dessecans without mention of any surgery.  

In August 2009, a VA physician's assistant (PA) noted the Veteran's report that he did undergo arthroscopic surgery in February 2004 to "clean out some bony fragments."  Records of the February 2004 procedure and post-surgery knee status were not obtained and associated with the claims file.  The Veteran reported continued stiffness and moderate ache when standing and walking but reported no incidents of locking or instability.  The Veteran reported that he was able to stand for 15 to 30 minutes and walk up to one-quarter mile without the use of assistive devices.  On examination, range of motion was from zero to 150 degrees with no additional limitation on repetition.  The PA referred to X-rays obtained in January 2004 which was prior to the reported arthroscopic surgery.  

The claims file contains three reports by a private orthopedic physician in September 2010.  The physician referred to earlier records of care by his clinic in June 2008.  The physician noted that the Veteran underwent another arthroscopic procedure that month.  A post-operative examination seven days later showed no immediate complications but did not contain all the information necessary to establish the post-convalescence status of the right knee sufficient to determine appropriate ratings.  Therefore, any additional records from this private physician, complete records of outpatient VA care since August 2009, and a post-surgical VA examination are necessary to decide the claim.  38 C.F.R. §§ 3.159 (c), 4.30 (a) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization to obtain all records of orthopedic examination, routine care, arthroscopic surgery, and post-surgical examination of the right knee by Central Carolina Orthopaedic Associates starting in March 2002.  If authorized, request relevant records and associate any records received with the claims file. 

2.  Request all records of VA inpatient or outpatient medical care since August 2009.  Associate any records received with the claims file. 

3. Schedule the Veteran for a VA orthopedic examination of his right knee.  Request that he examiner review the claims file and note the review in the examination report.  

a.  Request that the examiner provide a comprehensive examination of the right knee including range of motion, any additional limitation caused by pain, weakness, fatigue, or incoordination, episodes or indications of subluxation or instability, cartilage deficits, effusion, locking, or indications that cartilage has been removed.  

b.  Request that the examiner provide an assessment of the impairment of function attributed to the right knee disorder including the impact of the right knee on the Veteran's ability to engage in substantially gainful employment without consideration of other service or non-service connected disabilities.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee and a rating in excess of 30 percent for right knee stability including consideration of an effective date up to one year prior to the date of claim in March 2003.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


